                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

CIVIL ACTION NO: 4:19-CV-00149-JHM

CHAD BULLOCK                                                                  PLAINTIFF

V.

OTTO IMPORTS, LLC, et al.                                                     DEFENDANTS

                                MEMORANDUM OPINION AND ORDER

       This matter is before the Court on Defendant LG Chem Co. Ltd.’s Motion to Dismiss. [DN

10]. Fully briefed, this matter is ripe for decision. For the following reasons, LG Chem’s Motion is

DENIED WITHOUT PREJUDICE.

                                           I. BACKGROUND

       Plaintiff Chad Bullock purchased two batteries online marketed and sold as green Samsung

lithium-ion batteries from Defendant Otto Imports, LLC. [DN 1-2 ¶ 44]. Bullock purchased the

batteries to power his electronic cigarette. [Id. at ¶ 45]. After Bullock received the batteries, he

placed them in his pocket and went to work. [Id. ¶¶ 46–47]. While working, Bullock alleges that

he heard a loud sound and suddenly the batteries caused his pants to go up in flames, which resulted

in his injuries. [Id. at ¶ 48–49]. Following the incident, Bullock allegedly discovered that the

batteries that he had purchased from Otto Imports were actually rewrapped LG lithium-ion

batteries. [Id. at ¶ 50]. Bullock alleges that LG sells its lower quality or defective batteries to other

manufacturers or distributors of lithium-ion batteries, and those other entities replace the exterior

wrapping and sell the battery under a different name. [Id. at ¶ 38–39].

       Bullock filed suit against Defendants Otto Imports, LG Chem America, Inc. (LGCAI), and

LG Chem, in Ohio County Circuit Court alleging strict liability and negligence claims. [DN 1-2 at

5–32]. LGCAI removed the case to the United States District Court for the Western District of
Kentucky, Owensboro Division based on diversity jurisdiction. [DN 1 at 1]. LG Chem now moves

to dismiss the case based on lack of personal jurisdiction. [DN 10 at 1].

                                     II. STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(2) governs the dismissal of a case based on lack of

personal jurisdiction. When faced with a properly supported 12(b)(2) motion, “the plaintiff may not

stand on his pleadings but must, by affidavit or otherwise, set forth specific facts showing that the

court has jurisdiction.” Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991) (citation

omitted).   “[T]he court has three procedural alternatives: it may decide the motion upon the

affidavits alone; it may permit discovery in aid of deciding the motion; or it may conduct an

evidentiary hearing to resolve any apparent factual questions.” Id. (citation omitted). A court has

discretion to select the procedural method that it will follow. Id. (citations omitted). The parties do

not request an evidentiary hearing. “[T]he court disposing of a 12(b)(2) motion does not weigh the

controverting assertions of the party seeking dismissal.” Id. at 1459 (citations omitted). The Sixth

Circuit adopted this rule to “prevent non-resident defendants from regularly avoiding personal

jurisdiction simply by filing an affidavit denying all jurisdictional facts.” Id. (citations omitted).

“Although the plaintiff bears the burden of demonstrating facts that support personal jurisdiction,

courts are to assist the plaintiff by allowing jurisdictional discovery unless the plaintiff’s claim is

‘clearly frivolous.’” Lindsey v. Cargotec USA, Inc., No. 4:09-CV-00071-JHM, 2010 WL 3397355,

at *1 (W.D. Ky. Aug. 26, 2010) (citing Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 456

(3d Cir. 2003)).

                                           III. DISCUSSION

       LG Chem argues that Bullock “is not entitled to jurisdictional discovery when he offer[s] no

reasonable factual basis to expect that discovery would produce evidence of jurisdictionally relevant

contacts with Kentucky.” [DN 22 at 10]. LG Chem has properly supported its motion with an


                                                  2
affidavit as evidence that the Court has no personal jurisdiction over it. [DN 10-1]. “Of course,

[LG Chem] denies any contact with Kentucky sufficient to warrant this Court exercising personal

jurisdiction over it, and filed an affidavit with its Motion to Dismiss claiming the same.” Hardesty

v. S.I.T., Inc., No. 5:17-cv-00108-TBR, 2017 WL 11483968, at *2 (W.D. Ky. Sept. 14, 2017); [DN

10, DN 10-1, DN 22-1].

       Additional facts are needed to ascertain the extent of LG Chem’s contacts with Kentucky.

For instance, LG Chem asserts that LGCAI was “previously a wholly[-]owned subsidiary of [LG

Chem], but is currently a wholly[-]owned subsidiary of LG Chem Michigan, Inc.” [DN 22-1 ¶ 5].

On the other hand, Bullock alleges that LGCAI is a wholly-owned and fully-controlled subsidiary

of LG Chem. [DN 1-2 ¶ 15(n)]. Another example is that LG Chem asserts it does not design,

manufacture, distribute, advertise, or sell the batteries at issue, whereas Bullock asserts that LG

Chem does. [DN 10-1 ¶ 12]. The Court finds that the issue of whether it may exercise personal

jurisdiction over LG Chem warrants limited discovery.

                                         IV. CONCLUSION

       For the reasons set forth above, IT IS HEREBY ORDERED that LG Chem’s Motion to

Dismiss is DENIED WITHOUT PREJUDICE. LG Chem may refile its motion after Bullock has

had an opportunity to conduct limited discovery. No later than July 9, 2020, the parties shall

complete discovery on the issue of personal jurisdiction. Following discovery, LG Chem may file a

renewed motion to dismiss.




                                                                                 April 6, 2020




cc: counsel of record

                                                 3
